Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.

Response to Amendment
	The amendment filed on 11/12/2020 has been entered.  

Claim Objections
Claim 4 is objected to because of the following informalities: claim 4, line 1 recites “either claim 1” but should be rewritten to be just “claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 3-4, 6-8, 10, 12, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaji (JP11062877A).
Claim 1:  Miyaji discloses an impeller of a centrifugal compressor (Figs. 1 and 5) comprising an impeller body (1) rotatable about an impeller axis; and a motor (3/14) operable to drive said impeller about said impeller axis, said motor including a stator (3/14) assembly having at least one electrical component (3/14) operable to generate a magnetic field and a rotor assembly (2) having at least one interactive component (2) configured to interact with the magnetic field generated by said stator assembly to drive said impeller about said impeller axis (Figs. 1 and 5), said stator assembly being stationary and said rotor assembly being located adjacent a front side of said impeller body (Figs. 1 and 5), wherein said at least one electrical component and said at least one interactive component are aligned along an axis oriented generally perpendicular to the impeller axis (Figs. 1 and 5).
Claim 3:  Miyaji further discloses that said at least one interactive component is not coupled to an electrical source separate from said stator assembly (Figs. 1 and 5).
Claim 4:  Miyaji further discloses that said at least one interactive component is integrally formed with said impeller body (Figs. 1 and 5).
Claim 6:  Miyaji further discloses that said at least one interactive component is coupled to an exterior surface of said impeller body (Figs. 1 and 5, Examiner noting that the exterior surface of the body 1 could be viewed as the radially inward surface upon which element 2 rests).
Claim 7:  Miyaji further discloses that said at least one interactive component is at least partially embedded within said impeller body (Figs. 1 and 5).
Claim 8:  Miyaji further discloses that said at least one interactive component comprises a plurality of interactive components (note plurality of elements 2 about 1 in Fig. 5) positioned about a periphery of said impeller body.  
Claim 10:  Miyaji further discloses a shroud (10) arranged adjacent said impeller body, said stator assembly being associated with said shroud.  
Claim 12:  Miyaji further discloses a clearance between said at least one electrical component and said at least one interactive component is uniform about said impeller body (Figs. 1 and 5).
Claim 14:  Miyaji discloses a centrifugal compressor (Figs. 1 and 5) comprising a housing (10/11/21) having a suction port (16) and a discharge port (15); an impeller (1) rotatable relative to said housing to draw a fluid in through said suction port and discharge said fluid through said discharge port (Figs. 1 and 5); and a motor (3/14) operably coupled to said impeller to rotate said impeller about an impeller axis (Figs. 1 and 5), said motor including a stator assembly (3/14) and a rotor assembly (2), said stator assembly being stationary and positioned at a portion of said housing (Figs. 1 and 5), said rotor assembly being located adjacent a front side of said impeller (Figs. 1 and 5), Page 3 of 1196017US02 (U301204US2) wherein said stator assembly includes at least one electrical component (3/14) operable to generate a magnetic field and said rotor assembly includes at least one interactive component (2) configured to interact with the magnetic field generated by said stator assembly to drive said impeller about said impeller axis (Figs. 1 and 5), said at least one electrical component and said at least one interactive component being 
Claim 15:  Miyaji further discloses a shroud (10) arranged adjacent said impeller, said stator assembly being associated with said shroud.  
Claim 17:  Miyaji further discloses that said at least one interactive component is not coupled to an electrical source separate from said stator assembly (Figs. 1 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji (JP11062877A).
Claim 5:  Miyaji discloses the previous limitations.  Miyaji is silent about said at least one interactive component is coupled to said impeller body and while not explicit about said at least one interactive component being removably coupled to said impeller body, such omission is immaterial as it would have been obvious to one having ordinary skill in the art at the time the invention was made to the interactive component separable to the impeller body, since it has been held that constructing a formerly integral structure in separable elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179.
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyaji (JP11062877A) in view of Arihara (JP201758149, Examiner using its English equivalent, US10619970, for citation purposes below).
Claim 13:  Miyaji teaches the previous limitations but is silent about a clearance between said at least one electrical component and said at least one interactive component varies about said impeller body.  However, Arihara teaches a compressor arrangement (Fig. 4A) having an impeller body (4) in which a clearance (note varying space because of bulge between 1 and 5B) between said at least one electrical component (1) and said at least one interactive component (5B) varies about said impeller body which allows for adjustment of the strength, force balance, etc., between the component and impeller (see col. 5, lines 56-60).  It would have been obvious before the effective filing date of the invention to a skilled artisan who would recognize the value of including a bulge into its interactive component like that present in Arihara’s interactive component to fine-tune the magnetic interaction between the stator and rotor or improve the magnetic force between the two entities 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meguro (JP2008089222A) in view of Miyaji (JP11062877A).
Claim 18:  Meguro discloses a chiller refrigeration system comprising a condenser (42), evaporator (44), and compressor (40) arranged in fluid communication to form a refrigeration circuit (Fig. 1), the compressor being a centrifugal compressor (Fig. 1) including a housing having a suction port (note suction arrow near 48) and a discharge port (note discharge arrow near 48); an impeller (48) rotatable relative to said housing to draw a fluid in through said suction port and discharge said fluid through said 
Meguro does not disclose for the motor to include a stator assembly and a rotor assembly, said stator assembly being stationary and positioned at a portion of said housing, said rotor assembly being located adjacent a front side of said impeller, wherein said stator assembly includes at least one electrical component operable to generate a magnetic field and said rotor assembly includes at least one interactive component configured to interact with the magnetic field generated by said stator assembly Page 4 of 1196017US02 (U301204US2) to drive said impeller about said impeller axis, said at least one electrical component and said at least one interactive component being along an axis oriented generally perpendicular to the impeller axis.  
However, Miyaji teaches a stator assembly (3/14) and a rotor assembly (2), said stator assembly being stationary and positioned at a portion of said housing (Figs. 1 and 5), said rotor assembly being located adjacent a front side of said impeller (Figs. 1 and 5), Page 3 of 1196017US02 (U301204US2) wherein said stator assembly includes at least one electrical component (3/14) operable to generate a magnetic field and said rotor assembly includes at least one interactive component (2) configured to interact with the magnetic field generated by said stator assembly to drive said impeller about said impeller axis (Figs. 1 and 5), said at least one electrical component and said at least one interactive component being aligned along an axis oriented generally perpendicular to the impeller axis (Figs. 1 and 5).  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute out the compressor/motor in Meguro for that taught by Miyaji as a mere substitution of one known element for another with a predictable expectation 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has introduced the Miyaji to read upon the newest claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746